DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to Amendments/Remarks filed on October 27, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0078949 A1 to Bechtel et al. (“Bechtel”) in view of U.S. Patent Application Publication No. 2013/0105850 A1 to Komatsu al. (“Komatsu”) and U.S. Patent Application Publication No. 2009/0152745 A1 to Gibson et al. (“Gibson”).										As to claim 1, although Bechtel discloses a wavelength conversion member (10, 10”) containing a phosphor and having a plate-like shape, the wavelength conversion member (10, 10”) including a light entrance surface (100, 110, 100”) and a light exit surface (200, 200”) opposite to the light entrance surface (100, 110, 100”), wherein Rain is 0.01 to 0.05 μm (¶ 0009) and Raout is provided with a scattering structure, a pyramid-like structure, a microlens structure or a compound parabolic concentrator (CPC) to enhance light extraction, where Rain represents a surface roughness of the light entrance surface (100, 110, 100”) and Raout represents a surface roughness of the light exit surface (200, 200”) (See Fig. 1, Fig. 2, Fig. 4, ¶ 0008, ¶ 0009, ¶ 0012, ¶ 0014, ¶ 0015, ¶ 0022, ¶ 0024-¶ 0033, ¶ 0044-¶ 0048, ¶ 0051, ¶ 0052, ¶ 0054) out - Rain is 0.01 to 0.2 μm.									However, Komatsu does disclose wherein Raout - Rain is 0.01 to 0.2 μm (See ¶ 0032, ¶ 0034, ¶ 0046, ¶ 0052, ¶ 0053, ¶ 0062, ¶ 0063, ¶ 0066).					In view of the teachings of Bechtel and Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bechtel to have Raout that is 100 nm or 0.1 μm such that Raout - Rain is 0.01 to 0.2 μm because having such a surface roughness Raout of the light exit surface of 100 nm can improve light extraction efficiency (See Bechtel ¶ 0009 and Komatsu ¶ 0032).											As to claim 2, Bechtel in view of Komatsu further discloses wherein the surface roughness Raout of the light exit surface is 0.06 μm or more (See Komatsu ¶ 0032).		As to claim 3, Bechtel in view of Komatsu further discloses being formed so that powder of the phosphor is dispersed in a glass matrix (See Bechtel ¶ 0024-¶ 0032, ¶ 0051 and Komatsu ¶ 0052).										As to claim 4, Bechtel in view of Komatsu further discloses having a thickness of 0.01 to 1 mm (See Bechtel ¶ 0051 and Komatsu ¶ 0053).						As to claim 5, Bechtel discloses a light emitting device (1) comprising: the wavelength conversion member (10) according to claim 1; and a light-emitting element (40) capable of irradiating the wavelength conversion member (10) with excitation light (See ¶ 0044, ¶ 0045).											As to claim 6, Bechtel in view of Komatsu further discloses wherein the light As to claim 7, Bechtel further discloses wherein a reflective layer (¶ 0032) is disposed around the wavelength conversion member (10) and the light-emitting element (40) (See ¶ 0032).												Further, the applicant also has not established the critical nature of the “wherein Rain is 0.01 to 0.05 μm and Raout - Rain is 0.01 to 0.2 μm”, “wherein the surface roughness Raout of the light exit surface is 0.06 μm or more”, and “having a thickness of 0.01 to 1 mm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims....In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations based on the requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the .
Response to Arguments
Applicant's arguments filed on October 27, 2021 have been fully considered but they are not persuasive. Applicants argue “contrary to the Examiner’s allegation in the paragraph bridging pages 3 and 4 of the Office Action…Bechtel discloses that the light exit surface is formed along one end	
Applicants further argue “but does not disclose that the surface of the phosphor layer 44 having the average surface roughness from 100 to 1000 nm is the light exit surface of the wavelength conversion member.” This is not found persuasive because paragraph [0066] of Komatsu teaches a polishing process is applied on the surface in which the surface on which the filter layer is not formed to roughen the phosphor layer. Specifically, the exposed surface of the phosphor layer is roughened by the polishing process to improve the light extraction efficiency. Thus, it is clear the light exit surface of the wavelength conversion member is provided with the average surface roughness from 100 to 1000 nm.	
Applicants further argue “the Examiner’s proposed combination of the prior art of record is based on improper hindsight. That is, since none of Bechtel, Gibson, and Komatsu teaches or suggests anything at all regarding the ratio between the average surface roughness of a light entrance surface and a light exit surface of a wavelength conversion member, one of ordinary skill in the art would not have been motivated to combine the prior art of record in the manner alleged by the Examiner to allegedly teach Applicant's claimed invention.” This is not found persuasive because the claim merely recites “Rain is 0.01 to 0.05 μm” and “Raout - Rain is 0.01 to 0.2 μm”, where no specific ratio is recited. Furthermore, it appears there is no description regarding the significance of the ratio between the average surface roughness of a light entrance surface and a light exit surface of a wavelength conversion member in the application. As set forth in the rejection above, Bechtel does not further disclose wherein Raout - Rain is 0.01 to 0.2 μm but Komatsu teaches Raout that is 100 nm or 0.1 μm such that Raout - Rain is 0.01 to 0.2 μm because having such a surface roughness Raout of the light exit surface of 100 In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejection is hereby maintained.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Saarikko et al. (US 2011/0002143 A1).								THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815